DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-31 and 33-35 are allowed.
In regard to claims 21, 26, and 31, the prior art does not teach or render obvious a potential difference while the medium electrically connects the first connection portion and the second connection portion; and a processing unit comparing the potential difference with a first threshold value and a second threshold value and determining the medium is a first medium while the potential difference is equal to or less than the first threshold value, the medium is a second medium while the potential difference is greater than the first threshold value and is equal to or less than the second threshold value, or the medium is a third medium while the potential difference is greater than the second threshold value and in the combination as claimed (noting that claim 31 does not include the exact same language, but is similar in scope).
To be clear on interpretation: even though the limitation: “a processing unit comparing the potential difference with a first threshold value and a second threshold value and determining the medium is a first medium while the potential difference is equal to or less than the first threshold value, the medium is a second medium while the potential difference is greater than the first threshold value and is equal to or less than the second threshold value, or the medium is a third medium while the potential 
Claims 22-25, 27-31, and 33-35 further limit claims 21, 26, and 31, respectively, and, therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896